Citation Nr: 9911045	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUES

Entitlement to service connection for arthritis of the right 
hand.

Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right hand.

Entitlement to an effective date earlier than June 30, 1997, 
for service connection for residuals of frostbite of the 
hands and feet.

Entitlement to higher ratings for residuals of frostbite of 
the hands and feet, initially assigned 10 percent ratings for 
the bilateral hand condition and bilateral foot condition due 
to frostbite (2 separate ratings), effective from June 30, 
1997, to January 12, 1998; then assigned 20 percent ratings 
for residuals of frostbite affecting the right hand, left 
hand, right foot, and left foot (4 separate ratings), 
effective from January 12, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1945 to July 
1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO rating decisions that denied 
service connection for arthritis of the right hand and right 
CTS, granted service connection for residuals of frostbite of 
the hands and feet, effective from June 30, 1997, and 
assigned 10 percent ratings for the bilateral foot condition 
and bilateral hand condition due to frostbite of the hands 
and feet (2 separate ratings), effective from June 30, 1997, 
to January 12, 1998; then assigned 20 percent ratings for 
residuals of frostbite affecting the right hand, left hand, 
right foot, and left foot (4 separate ratings), effective 
from January 12, 1998.  The Board remanded the case to the RO 
in April and December 1997 for additional development, and 
the file was returned to the Board in 1999.


FINDINGS OF FACT

1.  The veteran's right hand condition in service was acute 
and transitory, arthritis of the right hand was not present 
in service or for many years later, and arthritis of the 
right hand is not related to an incident of service or to a 
service-connected disability.

2.  CTS of the right hand was not present in service or for 
many years later, and this condition is not related to an 
incident of service or to a service-connected disability.

3.  On September 30, 1986, the Board denied service 
connection for residuals of frostbite of the hands and feet.

4.  On July 12, 1991, the veteran submitted an application to 
reopen the claim for service connection for residuals of 
frostbite of the hands and feet.

5.  There are no documents in the claims folder received 
between September 30, 1986, to July 12, 1991, that may be 
construed as an application from the veteran to reopen the 
claim for service connection for residuals of frostbite of 
the hands and feet.

6.  A November 1991 RO rating decision determined that there 
was no new and material evidence to reopen the claim for 
service connection for residuals of frostbite of the hands 
and feet; the veteran was notified of this determination in 
November 1991; he submitted correspondence that is construed 
as a notice of disagreement with the November 1991 
determination in May 1992; the RO did not issue a statement 
of the case on the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for residuals of frostbite of the hands and feet, and this 
matter is still open.

7.  The residuals of frostbite of the feet are manifested 
primarily by onychomycosis of the right and left great toes, 
skin changes of the feet, a history of Raynaud's phenomenon, 
and minor arthritis changes of the left foot that produce 
persistent moderate impairment; loss of toes or parts of toes 
are not found and it is not to the advantage of the veteran 
to separately evaluate the complications of frostbite of the 
feet.

8.  The residuals of frostbite of the hands are manifested 
primarily by a history of Raynaud's phenomenon that produces 
persistent moderate impairment; tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis or related X-ray abnormalities are not found, 
and it is not to the advantage of the veteran to separately 
evaluate the Raynaud's phenomenon.


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was not incurred in or 
aggravated by active service, arthritis of the right hand may 
not be presumed to have been incurred in active service, and 
arthritis of the right hand is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

2.  Right CTS was not incurred in or aggravated by active 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1154 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

3. The criteria for an earlier effective date of July 12, 
1991, for the grant of service connection for residuals of 
frostbite of the hands and feet are met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

4. The criteria for higher ratings of 30 percent for the 
bilateral hand condition and bilateral foot condition due to 
frostbite, effective from July 12, 1991, to January 12, 1998, 
are met; the criteria for higher separate ratings of 
30 percent for residuals of frostbite affecting the right and 
left foot, effective from January 12, 1998, are met; the 
criteria for separate ratings in excess of 20 percent for 
residuals of frostbite affecting the right and left hands, 
effective from January 12, 1998, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Code 7122, 
effective prior to January 12, 1998, effective as of January 
12, 1998, and effective as of August 13, 1998 (63 Fed. Reg. 
37778-37779 (July 14, 1998)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of the Right Hand

The veteran had active service from September 1945 to July 
1947.

Service medical records do not show that the veteran 
sustained a right hand injury.  These records are negative 
for arthritis of the right hand and do not show that the 
veteran was a boxer.

A service document shows that the veteran was awarded the 
Purple Heart for wounds received in action.  A review of the 
record reveals that service connection is currently in effect 
for residuals of frostbite of the right hand, left hand, 
right foot, and left foot, each rated 20 percent; a shell 
fragment wound scar of the neck, rated 10 percent; a second 
shell fragment wound scar of the neck, rated 10 percent; a 
shell fragment wound scar of the right hand, rated 
10 percent; and residuals of syphilis, rated zero percent.  
The combined rating for the service-connected disabilities is 
80 percent.

The post-service VA and private medical records show that the 
veteran was treated and evaluated for various conditions in 
the 1950's, 1970's, 1980's, and 1990's.  The more salient 
medical reports with regard to the conditions being 
considered in this appeal are discussed in the following 
paragraphs in the related sections of the Board's decision.

VA medical reports of the veteran's outpatient treatment in 
the 1980's reveal that he had complaints of multiple joint 
pain, but the post-service medical records do not demonstrate 
the presence of arthritis of the right hand until 1992.  A 
report of the veteran's treatment in April 1992 by Eui K. 
Chung, M.D., notes that the veteran had right CTS with 
degenerative arthritis involving the MP (metacarpal 
phalangeal) joint of the middle fingers, CMC of the thumb, 
and "radioscaphoid" joint.

Statements from the veteran's wife were received in the 
1990's to the effect that the veteran had right hand pain 
since separation from service.

Statements from service comrades of the veteran were received 
in the 1990's to the effect that the veteran was a boxer in 
service, had problems with his right hand, and sustained a 
right hand injury working on heavy equipment.  

The veteran underwent VA medical examinations in October 
1994.  On examination by Jim Youssef, M.D., he was found to 
have mild degenerative joint disease of the third metacarpal 
phalangeal and distal interphalangeal joint of the right 
third finger, mild degenerative joint disease of the first 
carpal metacarpal joint, and early carpal tunnel syndrome.  
An addendum dated in November 1994 to the report of this 
examination contains the opinion of Dr. Youssef that the 
degenerative changes were not due to shrapnel injury that was 
sustained in the dorsum of the hand, but were due to post-
traumatic changes, possibly due to boxing.

Photographs were received in 1995 reportedly showing the 
veteran boxing while in service.

The veteran testified at a hearing in September 1995 to the 
effect that he started boxing in service that caused pain in 
his right hand, and that he later developed arthritis of the 
right hand and right CTS due to this experience in service.  
He reported working as a farmer and police officer after 
service.  

A VA report dated in June 1997 from Thomas Taylor, M.D., 
notes that the veteran's records were reviewed, including X-
rays of the right hand and wrist.  Dr. Taylor found that it 
did not appear that the veteran had an active synovitis with 
erosive arthritis that would effect all small joints within 
the wrist simultaneously, and be apparent on X-ray.  Dr. 
Taylor did not find enough signs of a focal degeneration 
arthritis to cause carpal tunnel syndrome.  The X-rays looked 
normal for the veteran's age.  Dr. Taylor opined that it was 
unlikely that boxing in the period from 1945-1947 would 
continue to cause CTS in 1997.  It was noted that the 
veteran's shrapnel injury was to the 3rd metacarpal 
phalangeal joint, not the wrist, and he saw no radiologic 
evidence of wrist degeneration arthritis secondary to trauma.  
Dr. Taylor noted that CTS was usually due to ongoing work 
related trauma, inflammatory arthritis or more severe 
degenerative arthritis, and he could only attribute the 
veteran's CTS to the first condition as there was no evidence 
of inflammatory arthritis or substantial degenerative 
arthritis of the wrist.

The veteran underwent VA EMG (electromyograph) studies in 
February 1998 of the right and left upper extremities.  The 
impression was severe bilateral right slightly worse than 
left CTS demyelinating type problem.  It was noted that the 
findings argued against the veteran's CTS being directly 
related to his degenerative arthritis.  First, the location 
of the arthritis did not involve the carpal bones adjacent to 
the hand, and, second, the findings were bilateral.  The 
physician, T. Andrew Dodds, opined that the veteran's work 
with heavy equipment in service may have contributed to the 
CTS.  In an addenda dated in March 1998 to the report of this 
study, Dr. Dodds opines that the veteran's right hand 
arthritis could very well have been caused by boxing or that 
it is as likely as not that the arthritis was caused by 
boxing in service which was the best opinion this physician 
reported he could make.

The veteran underwent a VA medical examination in May 1998.  
The diagnoses were bilateral carpal tunnel syndrome, right 
greater than left; minor degenerative arthritis of the left 
mid forefoot region on previous X-ray and mild degenerative 
changes of the right 3rd MCP (metacarpal phalangeal) joint, 
the 3rd DIP (distal interphalangeal) joint, and the 1st MCP 
joint; tinea pedis, bilaterally; onychomycoses of the great 
toes; Raynaud's phenomena of the hands and feet by history; 
and pes planus.  The examiner noted that the conditions 
attributable to frostbite of the hands and feet included the 
tinea pedis, the onychomycoses, the Raynaud's phenomenon, and 
the minor arthritic changes of the foot.  The examiner found 
too much overlapping evidence to attribute the veteran's 
right hand arthritis to the cold injury in view of the fact 
that he was a boxer and had worked as a mechanic for many 
years.

A July 1998 VA report from Dr. Taylor notes that X-rays of 
the veteran's right hand were again reviewed and that the 
opinions in his June 1997 report were accurate.  Dr. Taylor 
found no arthritis of the wrist, inflammatory or degenerative 
(traumatic), that could relate the veteran's CTS to service.  
In an addendum dated in August 1998 to this report, Dr. 
Taylor opines that the veteran's arthritis of the right hand 
is not due to trauma (boxing), frostbite or cold injury or 
inflammatory arthritis.

The veteran's claim for service connection for arthritis of 
the right hand as well as his other claims discussed in 
Sections II through IV of this decision are well grounded, 
meaning they are plausible.  The Board finds that all 
relevant evidence has been obtained with regard to these 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).

Statements and testimony from the veteran are to the effect 
that he had right hand problems in service and that his 
current arthritis of the right hand is due to boxing in 
service and/or due to working with heavy equipment or injury 
in service.  The service medical records do not corroborate 
his statements concerning boxing or sustaining a right hand 
injury in service, but statements from service comrades do 
support the veteran's statements.  Additionally, a service 
document reveals that he received the Purple Heart for wounds 
sustained, and service-connection is in effect for a shell 
fragment wound scar to the right hand.  Hence, the Board 
finds that the veteran is a combat veteran , and his 
statements with regard to the presence of problems with his 
right hand, including trauma to the right hand, in service 
are accepted as correct under the provisions of 38 U.S.C.A. 
§ 1154(b).

While the veteran's statements with regard to injury to the 
right hand in service are accepted as correct, the medical 
evidence does not demonstrate the presence of arthritis of 
the right hand until 1992.  The veteran's lay statements 
linking his current arthritis of the right hand are 
insufficient to support the claim for service connection of 
this condition based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The VA reports of Dr. Youssef in 1994 opine that the 
veteran's arthritis of the right hand is post-traumatic in 
nature and possibly due to boxing in service.  This opinion, 
however, was contradicted by the VA report of Dr. Taylor in 
June 1997.  A VA report from Dr. Dodds dated in March 1998 
notes that the veteran's right hand arthritis could have been 
caused by boxing in service or as likely as not to have been 
caused by boxing in service, but again this report is 
contraindicated by Dr. Taylor in a report dated in August 
1998.  The reports of doctors Youssef and Dodds are somewhat 
equivocal, as they indicate that the veteran's arthritis 
could be due to boxing in service, whereas the reports of Dr. 
Taylor are conclusive and supported by well-reasoned 
discussions of the medical evidence in the veteran's case.  
Under the circumstances in this case, the Board finds that 
the reports of Dr. Taylor are more credible and concludes 
that the veteran's arthritis of the right hand is not due to 
trauma in service.  The August 1998 report of Dr. Taylor also 
opines that the veteran's arthritis of the right hand is not 
due to frostbite injury.  Nor does the other medical evidence 
of record link the arthritis of the right hand to a service-
connected disability.

After consideration of all the evidence, the Board finds that 
the veteran's right hand condition in service was acute and 
transitory; that his current arthritis of the right hand, 
first found many years after service, is unrelated to an 
incident of service; and that the arthritis of the right hand 
is not causally related to a service-connected disability.  
Hence, the preponderance of the evidence is against the claim 
for service connection for arthritis of the right hand based 
on incurrence in or aggravation by active service or on a 
secondary basis, and the claim is denied. 



II.  Service Connection for Right CTS


The service medical records are negative for right CTS in 
service and the post-service medical records do not 
demonstrate the presence of this condition until the report 
of the veteran's treatment by Dr. Chung in April 1992. 

The veteran underwent VA medical examinations in October 1994 
and early carpal tunnel syndrome was found.  At a peripheral 
nerve examination he was found to have right CTS that the 
examiner, James Bernat, M.D., opined was temporarily related 
to shell fragment wound injury sustained in service.  

The veteran's testimony at a hearing in September 1995 is to 
the effect that his right CTS is related to injury to the 
right hand sustained in service.

The June 1997 report of Dr. Taylor attributes the veteran's 
right CTS to ongoing work related trauma.  The report of 
February 1998 report of Dr. Dodds notes that the right CTS 
may be due to the veteran's working with heavy equipment in 
service.  The July 1998 report of Dr. Taylor reiterates his 
conclusion that the evidence does not reveal the presence of 
arthritis of the right wrist that could relate his right CTS 
to service.


As noted in section I of this decision, statements from the 
veteran's wife and service comrades support various 
statements of the veteran with regard to problems in service 
and after service, he is a combat veteran, and service 
connection is in effect for a shell fragment wound scar of 
the right hand.  Under the circumstances, the veteran's 
statements and testimony concerning the presence of right 
hand problems in service are accepted as correct.  
38 U.S.C.A. § 1154(b).  The medical evidence, however, does 
not demonstrate the presence of right CTS until 1992, many 
years after service, and his lay statements as to the cause 
of the right CTS are not sufficient to support a claim based 
on medical causation.  Espiritu, 2 Vet. App. 492.


The VA report of the veteran's examination in October 1992 by 
Dr. Bernat contains the opinion that the right CTS is 
temporarily considered related to his injury in service and 
the February 1998 report of the veteran's medical examination 
by Dr. Dodds contains the opinion that this condition may be 
related to working with heavy equipment in service.  The 
reports of Dr. Taylor in June 1997 and July 1998 contain his 
opinion that the veteran's right CTS is due to ongoing work 
related trauma.  Dr. Taylor notes that CTS is usually related 
to this condition or arthritis, and his examination of X-rays 
of the veteran's right wrist did not reveal arthritis that 
could have caused the CTS.  After careful consideration of 
these medical opinions, the Board finds that the opinion of 
Dr. Taylor, which is supported by a rationale with a 
discussion of medical principles and the medical evidence in 
the veteran's case, is more credible than the opinions of the 
other doctors whose opinions are somewhat equivocal.  
Therefore, the Board finds that the evidence indicates that 
the right CTS is due to ongoing work related trauma and not 
due to an incident of service or to a service-connected 
disability.

The preponderance of the evidence is against the claim for 
service connection for right CTS, based on incurrence in or 
aggravation by active service or secondary to a service-
connected disability, and the claim is denied.


III.  Earlier Effective Date for Service Connection for 
Residuals of Frostbite of the Hands and Feet

The veteran asserts that service connection should be granted 
for residuals of frostbite of the hands and feet, effective 
from the date of his original claim for this benefit.  A 
review of the evidence in the claims folders shows that the 
Board on September 30, 1986, denied service connection for 
residuals of frostbite of the hands and feet.

A decision of the Board is final with the exception that a 
claimant may later reopen a claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100 
(1998). 

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).


On July 12, 1991, the veteran submitted an application to 
reopen the claim for service connection for residuals of 
frostbite of the hands and feet.  A review of the 
correspondence in the claims folders received from September 
30, 1986, to July 12, 1991, does not show that the veteran 
submitted an application to reopen this claim during that 
period.  A November 1991 RO rating decision determined that 
there was no new and material evidence to reopen the claim 
for service connection for residuals of frostbite of the 
hands and feet, and the veteran was notified of this 
determination in November 1991.  In May 1992, the veteran 
submitted a VA Form 9 or substantive appeal with regard to 
other matters, and statements by him in this document 
constitute a notice of disagreement with the November 1991 RO 
rating decision, determining that no new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of frostbite of the hands and feet.  
The RO did not make this matter a subject of a statement of 
the case, and the issue of whether new and material evidence 
to reopen the claim for service connection for residuals of 
frostbite of the hands and feet was still active on June 30, 
1997, when the veteran submitted another application to 
reopen the claim.


The RO granted service connection for residuals of frostbite 
of the hands and feet from June 30, 1997, based on receipt of 
an application from the veteran to reopen the claim at that 
time.  The evidence, however, reveals that another 
application for this benefit was received from him on July 
12, 1991, that the RO denied the claim, and that the veteran 
appealed, but was not sent a statement of the case.  Here, 
the assigned date for the grant of service connection for 
residuals of frostbite of the hands and feet should be July 
12, 1991, as the claim received on this date never became 
final.  Hence, the evidence supports granting an earlier 
effective date of July 12, 1991, for the grant of service 
connection for this condition.



IV.  Higher Ratings for Residuals of Frostbite of the Hands 
and Feet


The September 1998 RO rating decision granted service 
connection for residuals of frostbite of the feet and hands, 
effective from June 30, 1997, and assigned 10 percent ratings 
for the bilateral foot condition and bilateral hand condition 
due to frostbite (2 separate ratings), effective from June 
30, 1997, to January 12, 1998; then assigned 20 percent 
ratings for residuals of frostbite affecting the right hand, 
left hand, right foot, and left foot (4 separate ratings), 
effective from January 12, 1998.  The Board in section III 
above granted an earlier effective date of July 12, 1991, for 
the grant of service connection for residuals of frostbite of 
the hands and feet.

VA medical reports of the veteran's treatment in the 1980's 
and 1990 show residuals and/or possible residuals of 
frostbite of the hands and feet.  A report of treatment in 
July 1981 notes the presence of a skin condition of the hands 
and Raynaud's phenomena.  A rheumatology consultation in May 
1985 notes the presence of multiple joint pains, including 
the hands and feet, for years.  An EMG/NCV (nerve conduction 
velocity) study in May 1986 reveals chronic changes perhaps 
residuals of frost bite injury.  A report of treatment in 
June 1986 notes the presence of status post 
frostbite/Raynauds.  A report of treatment in April 1990 
notes the presence of onychomycosis of the right and left 
great toes.

The veteran underwent a VA cold injury protocol examination 
in May 1998 to determine the nature and extent of his claimed 
residuals of frostbite of the hands and feet in service.  He 
gave a history of cold injury to the hands and feet in 
service.  It was noted that he had been treated for Raynaud's 
phenomenon as well as ulcers and fungus of the feet and toes 
since the 1960's.  His current symptoms included thinning of 
the skin, but no amputations, cold sensitization, and 
Raynaud's phenomenon.  Hyperhidrosis was also present as well 
as paresthesia and numbness of the hands and feet.  He 
reported chronic pain that he described as constant, worse in 
the cold as well as recurrent fungal infection of the feet.  
He gave a history of breakdown and ulcers of the tips of the 
fingers and toes.  He reported disturbances of nail growth 
consistent with onychomycoses of the great toes.  He had no 
skin cancer and he had arthritis of the left hand, right 
hand, and feet.  He complained of edema and changes of skin 
color particularly in cold weather going from white to blue 
of his digits and skin thinning.  He had sleep disturbance 
secondary to pain in the hands and feet and cold feeling 
regardless of the season.  There was numbness, tingling, and 
burning of the hands and feet and excessive sweating.  The 
pain in the arms and feet the veteran graded separately with 
the hands being 8/10, and the feet being 7/10 that was 
constant.  


On examination the veteran appeared well developed, well 
nourished, and in no acute distress.  He had a slightly 
antalgic gait secondary to pain in his feet.  The skin color 
of the hands was normal.  There was no edema of the hands.  
Temperature was normal.  There was no atrophy.  The hands 
were dry, and their texture was normal.  There were no 
abnormalities of hair growth as there was hair present and 
there was no evidence of fungus.  He had areas of cracking on 
the 1st, 2nd, and 3rd digits, bilaterally, of both hands that 
was obviously a longstanding problem.  There were no open 
ulcerations at the time of the examination, but there had 
been in the past as evidenced by multiple scars.  No skin 
cancer was evident.  Examination of the feet revealed 
erythema without edema and the temperature was cool with 
atrophy of the skin and thinning.  The feet were dry, and the 
texture was normal.  There were no ulcerations.  There was 
hair growth on the feet and there was tinea pedis.  There was 
onychomycosis of the great toenails.  The remainder of the 
nails of the hands and feet were normal.  Neurologically the 
veteran had deep tendon reflexes of 2+ of the patella, 
bilaterally, and 1+ of the Achilles, bilaterally, with 
downgoing toes.  There was weakness of the hands with 2/5 
grip strength and 4/5 lower extremity extension and flexion.  
The dorsiflexion of the lower extremities was decreased at 
4/5.  Orthopedically, he had pain and stiffness in the hands 
and ankles.  There was marked pes planus, bilaterally.  
Vascular studies showed no abnormalities.  X-rays in the past 
reportedly had shown degenerative arthritis of the left mid 
foot region and of various joints of the right hand.  NCV 
studies in the past had shown severe CTS, right greater than 
left.  

The diagnoses were bilateral CTS, right greater than left; 
minor degenerative arthritis of the left mid forefoot region 
on previous X-ray and mild degenerative changes of the right 
3rd MCP joint, the 3rd DIP joint, and the 1st MCP joint; tinea 
pedis, bilaterally; onychomycoses of the great toes, 
bilaterally; Raynaud's phenomenon of the hands and feet by 
history; and pes planus.  The examiner noted that the 
findings directly attributable to the veteran's frostbite of 
the hands and feet included tinea pedis, bilaterally; 
onychomycoses; Raynaud's phenomenon; and the minor arthritic 
changes of the left foot.  


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represents, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for the residuals of 
unilateral frozen foot (immersion foot) or bilateral frozen 
feet (immersion feet) with mild symptoms and chilblains.  A 
20 percent evaluation for residuals of unilateral frozen foot 
requires persistent moderate swelling, tenderness, redness, 
etc.  A 30 percent evaluation is warranted for bilateral 
frozen feet with persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent evaluation requires loss of toes, 
or parts of toes, and persistent severe symptoms.  With 
extensive losses, higher ratings may be found warranted by 
reference to amputation ratings for toes and combinations of 
toes.  In the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  
38 C.F.R. § 4.104, Code 7122, effective prior to January 12, 
1998.


When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  The regulations for the evaluation of 
cold injuries, diagnostic code 7122, were revised as of 
January 12 and August 13, 1998.  The changes that are 
effective January 12 now allow for the application of the 
criteria to a single extremity.  If the paired extremity is 
also affected, the evaluation for each extremity may now be 
separately evaluated and the bilateral factor applied.  Prior 
to these changes cold injuries affecting paired extremities, 
such as the feet, were evaluated as one single bilateral 
condition.  The revised diagnostic code was also annotated to 
show that complications of cold injuries can be evaluated 
separately unless the complications are used to support the 
evaluation assigned under diagnostic code 7122.  The changes 
made as of August 13 are nonsubstantive and were made to 
clarify the changes that became effective on January 12.


A 10 percent evaluation is warranted for residuals of cold 
injury with pain, numbness, cold sensitivity or arthralgia.  
A 20 percent rating requires pain, numbness, cold sensitivity 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, local impaired sensation, hyperhidrosis or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.   Note (1):  
Amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Note (2):  Each affected part (hand, 
foot, ear, nose) will be separately evaluated and combine 
ratings combined, if appropriate, in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Code 7122, 
effective as of January 12, 1998.


A 10 percent evaluation is warranted for residuals of cold 
injury with arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating requires arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, local impaired sensation, 
hyperhidrosis or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).   Note 
(1):  Amputations of fingers or toes, and complications such 
as squamous cell carcinoma at the site of a cold injury or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support the evaluation under 
diagnostic code 7122.  Note (2):  Each affected part (hand, 
foot, ear, nose) will be separately evaluated and combine 
ratings combined, if appropriate, in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Code 7122, 
effective as of August 13, 1998.  63 Fed. Reg. 37778-37779 
(July 14, 1998).


The medical evidence indicates a long history of residuals 
and possible residuals of frostbite of the hands and feet.  
In May 1998, the veteran underwent a VA medical examination 
to determine the nature and extent of these residuals.  The 
report of this examination shows that the residuals of 
frostbite of the feet are manifested primarily by 
onychomycosis of the right and left great toes, skin changes 
of the feet, a history of Raynaud's phenomenon, and minor 
arthritic changes of the left foot that produce persistent 
moderate impairment.  These manifestations of frostbite of 
the feet support the assignment of a 30 percent rating for 
the bilateral foot condition due to frostbite, effective from 
July 12, 1991, to January 12, 1998 under the criteria of 
diagnostic code 7122, effective prior to January 12, 1998; 
and support the assignment of separate 30 percent evaluations 
for the residuals of frostbite affecting the right foot and 
left foot, effective as of January 12, 1998, under the 
provisions of diagnostic code 7122, effective January 12, 
1998.  Loss of toes or parts of toes are not found in order 
to support a 50 percent rating for the bilateral foot 
condition due to frostbite under diagnostic code 7122, 
effective prior to January 12, 1998.  Nor does the evidence 
indicate the presence of symptoms specifically attributable 
to Raynaud's phenomenon or other complications caused by the 
frozen feet to support the assignment of separate evaluations 
under other diagnostic codes that would be more beneficial to 
the veteran rather than using these complications to support 
the separate 30 percent evaluations for each foot under 
diagnostic code 7122, effective as of January 12, 1998.


Hence, the Board finds that the evidence supports granting an 
increased evaluation of 30 percent for the bilateral foot 
condition due to frostbite, effective from July 12, 1991 to 
January 12, 1998; and supports granting separate increased 
evaluations of 30 percent for residuals of frostbite 
affecting the right foot and left foot, effective from 
January 12, 1998.




The report of the veteran's VA medical examination in May 
1998 reveals that the residuals of frostbite of the hands are 
manifested primarily by a history of Raynaud's phenomenon 
that produces persistent moderate impairment to support the 
assignment of an increased evaluation of 30 percent for the 
bilateral hand condition due to frostbite, effective from 
July 12, 1991, to January 12, 1998, under diagnostic code 
7122, effective prior to January 12, 1998.  Tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis or related X-ray abnormalities are not found to 
support the assignment of separate 30 percent ratings for the 
residuals of frostbite affecting the right and left hands, 
effective as of January 12, 1998, under the new criteria.  
Nor does the evidence indicate the presence of symptoms 
specifically attributable to Raynaud's phenomenon of the 
hands to support the assignment of a separate evaluation 
under another diagnostic code that would be more beneficial 
to the veteran rather than using this complication to support 
the separate 20 percent evaluations for each hand under 
diagnostic code 7122, effective as of January 12, 1998.  The 
preponderance of the evidence is against the claim for 
evaluations in excess of 20 percent for residuals of 
frostbite affecting the right and left hands as of January 
12, 1998, and to this extent, this portion of the claim is 
denied.


Nor does the evidence show manifestations of the residuals of 
frostbite of the hands and feet warranting a rating higher 
than those granted above for these residuals for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).


Since the preponderance of the evidence is against the claims 
for service connection for arthritis of the right hand and 
right CTS, and for increased evaluations for residuals of 
frostbite affecting the right and left hands as of January 
12, 1998, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for arthritis of the right hand is denied.

Service connection for CTS of the right hand is denied.

An earlier effective date of July 12, 1991, for service 
connection for residuals of frostbite of the hands and feet 
is granted subject to the regulations applicable to the 
payment of monetary benefits.

Increased evaluations of 30 percent for the bilateral foot 
condition and bilateral hand condition due to frostbite, 
effective from July 12, 1991, to January 12, 1998; and 
increased separate evaluations of 30 percent for residuals of 
frostbite affecting the right and left foot, effective as of 
January 12, 1998, are granted; to this extent this portion of 
the claim is granted; increased evaluations for the residuals 
of frostbite affecting the hands, effective as of January 12, 
1998, are denied; to this extent this portion of the claim is 
denied. 





		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

